Citation Nr: 0005363	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-49 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to restoration of a 100 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the RO 
which reduced the veteran's disability rating for the 
service-connected PTSD from 100 percent disabling to 30 
percent disabling, effective June 1, 1996.  

In December 1997, the Board remanded this matter for 
additional development of the record.  

In February 1999, the RO increased the veteran's evaluation 
for the service-connected PTSD to 50 percent disabling, 
effective June 1, 1996.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in December 1997, to 
include obtaining records from the Social Security 
Administration and affording the veteran a VA psychiatric 
examination.  It was specifically noted that the examiner 
should review the veteran's entire claims folder and provide 
an opinion as to the effect that the veteran's service-
connected PTSD had on his social and industrial adaptability.  
It was noted that the schedular criteria by which PTSD is 
rated changed effective November 7, 1996, during the pendency 
of the veteran's appeal.  The Board pointed out that under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), both the old and 
new criteria must be considered, with the criteria most 
favorable to the veteran's claim being used.  The RO was also 
directed to provide the examiner with the diagnostic 
criteria, both new and old, under which the veteran could be 
rated for PTSD.  Finally, the examiner was directed to 
separately report the findings on examination in terms 
consistent with the old and new regulatory criteria.  

The veteran was afforded the VA psychiatric examination in 
May 1998.  At that time, the veteran stated that he continued 
to be bothered by recurrent flashbacks of his experiences in 
Vietnam, which he described as periods of dissociation where 
he felt as if he was "back in combat."  The veteran 
reported that the flashbacks occurred approximately two to 
three times per week and lasted from 15-20 minutes to an 
hour; they were not triggered by anything in particular.  He 
noted that most of the flashbacks were related to an incident 
in service where a fellow soldier was killed after he took 
the veteran's place on a helicopter mission.  The veteran 
also complained of very poor sleep to the extent that he felt 
as if he didn't sleep at all.  He stated that, although he 
would go to bed, it seemed to him that he was constantly 
awake and unable to relax.  He reported being awakened by any 
little sound and feeling sweaty and tired.  He also 
complained of frequent nightmares involving situations 
similar to those described in the flashbacks.  

The veteran stated that he avoided anything related to his 
war experience, including Asian people due to his feelings of 
guilt.  The veteran also noted avoidance of talking about his 
experiences in Vietnam, stating that he did not like to see 
any Army uniforms, movies, documentaries, or read books 
dealing with war.  He reported a startle response to sounds 
associated with helicopters.  

The veteran further stated that he felt quite isolated and 
unable to trust anyone.  He reported having no close 
relationships with friends or relatives and noted that he 
avoided crowds and going to malls, restaurants, or movies.  
He described having no hope for the future and also having 
low self-esteem.  He also reported having a depressed mood 
with no interest in hobbies or pleasurable activities.  He 
admitted to having passive suicidal ideas, but stated that he 
would not be capable of killing himself by his own hand.  
According to the veteran, he did not like to be around people 
because they made him irritable and caused him to want to 
fight.  As a result, he expressed a concern about going to 
work; however, he did admit going to clubs on occasion with 
friends and having some sexual relationships with women.  He 
denied any ongoing legal problems.  

Based on the examination the following diagnoses were 
rendered:  PTSD, chronic; history of alcohol and cocaine 
dependence, currently in remission; and, dysthymia.  The 
examining physician further noted that the veteran's 
conformity with the criteria for PTSD was well-documented in 
the past and included being exposed to traumatic experiences 
during the war and reliving them in the form of nightmares 
and flashbacks.  He was also noted to experience significant 
startle, isolation and avoidance of stimuli related to the 
war, as well as a depressed mood that had been pervasive 
throughout the years.  According to the examining physician, 
the PTSD and dysthymia caused impairment in both the 
veteran's social and professional functioning.  In social 
functioning, the veteran was noted to be moderately impaired 
in that he had been isolated and estranged, by himself, most 
of the time (although it was noted that he had somewhat 
contradicted himself when he stated that he continued to 
visit clubs with his friends and engage in sexual 
relationships).  In the professional arena, it was noted that 
the veteran had not been capable of sustaining any employment 
for a long period of time, which was described as being a 
pattern seen frequently in patients with PTSD.  As a result, 
industrial impairment was noted to be in the moderate to 
severe range.  

Based on the report submitted, the RO failed to follow the 
directives of the December 1997 remand order.  Specifically, 
it is unclear whether the examining physician was provided 
with the old and the new diagnostic criteria under which the 
veteran could be rated for his service-connected PTSD.  It 
follows then that the examiner also did not report the 
findings separately in terms consistent with the old, and 
then the new, regulatory criteria. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the veteran must be 
afforded another examination so as to obtain an informed 
medical opinion as to the current severity of his service-
connected PTSD. 

With regard to the records maintained by the Social Security 
Administration, the Board acknowledges that the RO did, in 
fact, attempt to obtain these records, but that there appears 
to be an ongoing dispute between the agencies over the 
duplication of the veteran's file.  A representative from the 
Social Security Administration indicated in correspondence 
dated in July 1998 that if VA requested certain specified 
medical records, they might be able to accommodate VA's 
request and forward the necessary copies.  Both the veteran 
and his case worker at the Social Security Administration 
have reported that the records available to the Social 
Security Administration are the same as those accessible to 
VA.  However, in a report of contact form dated in September 
1998, the veteran's caseworker noted that the veteran had 
been scheduled for a psychiatric examination and that they 
were awaiting the results.  As this matter must be remanded 
for additional development of the record, the Board 
encourages the RO to, at the very least, obtain a copy of the 
report of psychiatric examination performed for the Social 
Security Administration. 

In addition, the Board notes that in February 2000, the RO 
was in receipt of correspondence from the veteran indicating 
that he was receiving treatment at the Veterans Home and 
Hospital in Rocky Hill, Connecticut.  As a result, the Board 
finds that association with the claims file of any additional 
records of treatment that may have accumulated during the 
course of the appeal would also materially assist in the 
adjudication of the veteran's claim.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his PTSD since 
May 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should make another attempt to 
obtain a copy of any decision granting 
the veteran Social Security 
Administration disability benefits and 
copies of the medical evidence on which 
the decision was based, to include, at 
the very least, copies of any reports 
from psychiatric examinations afforded by 
the Social Security Administration.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should review the veteran's 
entire claims folder, and provide an 
opinion as to what effect the veteran's 
service-connected PTSD has on his social 
and industrial adaptability.  The RO must 
provide the examiner with the diagnostic 
criteria, both new and old, under which 
the veteran could be rated for PTSD.  The 
examiner should report the findings 
separately in terms consistent with the 
old and then the new regulatory criteria.  

4.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
The RO should readjudicate the claim in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Code 9411. The RO should determine the 
rating most favorable to the veteran with 
consideration given to the effective date 
of the change in regulations.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


